Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 contains two periods: “to conduct a current in series. wherein the first and second resistor segments.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 recite the limitation "the at least one connection terminal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9, 11, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al (PG Pub 2020/0075573 A1).
Regarding claim 1, Harrell teaches an electronic device, comprising: first (R 3.1, column 2, row 12, fig. 3) and second (R 3.1, column 2, row 12) rectangular resistor segments each having a doped resistive region having a same conductivity type (n type well 410, fig. 4B) formed in a semiconductor substrate (405) and connected in series 
Harrell does not teach the connection node to be a lead frame.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the connection node a lead frame for the known benefit of connecting the die to external elements to increase the overall functionality of the combined device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the connection node a lead frame for the known benefit of connecting the die to external elements to increase the overall functionality of the combined device.
Regarding claim 2, Harrell teaches the electronic device of Claim 1, further comprising a third resistor segment (R3.0, column 2, row 1, fig. 3), wherein the first and 
Regarding claim 3, Harrell teaches the electronic device of Claim 1, wherein the metal interconnect line is a first metal interconnect line and the second resistor segment is an interior resistor segment and is connected to a third resistor segment (R3.0, column 2, row 1, fig. 3) by a second metal interconnect line.  
Regarding claim 7, Harrell teaches the electronic device of Claim 1, wherein the plurality of connection terminals (wirings connected to fuses in 135, fig. 3) is one of a plurality of trim terminals, and further comprising a corresponding plurality of fuses (fuses in 135, fig. 3), each fuse configured to sever (paragraph [0018]) a connection between one or more of the trim terminals and a common connection terminal (130).  
Regarding claim 9, Harrell teaches the electronic device of Claim 1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions (each resistor 305 in fig. 3 is an n well 410, fig. 4B, paragraph [0027]) in a semiconductor substrate (405).  
Regarding claim 11, Harrell teaches (see claim 1) a method of forming an integrated circuit, comprising: forming first and second rectangular resistor segments each having a doped resistive region with a same conductivity type formed in a semiconductor substrate, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; connecting a metal interconnect line directly to the first bridge end and to the second bridge end;Page 3 of 8TI-90148Appl. No.: 16/597,100Response to 2021-01-22 Office Action2021-04-22 forming at least one connection terminal to the doped resistive region located at the first trim end; and configuring the first and second resistor segments to conduct a current in series, wherein the first and second resistor segments are located on a device die attached to a lead frame, and long axes 
Regarding claim 12, Harrell teaches the method of Claim 11, further comprising forming a third resistor segment (R3.0, column 2, row 1, fig. 3), wherein the first and third resistor segments are end segments and the second resistor segment is an interior segment of a connected chain of segments. 
Regarding claim 21, Harrell teaches (see claim 1) an electronic device, comprising: a plurality of rectangular resistor segments each having a doped resistive region formed in a semiconductor substrate and connected in a series circuit, wherein the resistor segments are located on a device die attached to a lead frame, and long axes of the resistor segments are oriented perpendicular to an attachment axis of the device die.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al (PG Pub 2020/0075573 A1) as applied to claim 1 above, and further in view of Nurmetov et al (PG Pub 2018/0231424 A1).
Regarding claim 6, Harrell remains as applied in claim 1.
Harrell does not teach the at least one connection terminal spans substantially an entire width of the first resistive body.
In the same field of endeavor, Nurmetov teaches the at least one connection terminal (104, fig. 1B) spans substantially an entire width of the first resistive body (102), for the known benefit of reducing contact resistance between the connection terminal and the first resistive body.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one connection terminal span substantially an entire width of the first resistive body for the known benefit of reducing contact resistance between the connection terminal and the first resistive body.

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al (PG Pub 2020/0075573 A1) as applied to claim 1 above, and further in view of Bi et al (US Patent 10,079,229 B1).
Regarding claim 10, Harrell remains as applied in claim 1.
Harrell does not teach does not teach an aspect ratio of the first or second resistor body is no greater than about 2:1.
In the same field of endeavor, Bi teaches the resistance of a resistor depends on its width and length (column 8, lines 13-17).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the aspect ratio of the first or second resistor body to no greater than about 2:1, for example, to adjust its resistance according to the intended use of the device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 [R-5] III.

Claims 11,13,16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) and Harrell et al (PG Pub 2020/0075573 A1).
Regarding claim 11, Nurmetov teaches a method of forming an integrated circuit, comprising: forming first and a second rectangular resistor segment (see “1” and “2” in fig. 1B attached below; 406, fig. 4, paragraph [0045]) each having a doped resistive region having a same conductivity type (n type in NWELL 406, fig. 4) formed in a semiconductor substrate (fig. 4) and connected in series (fig. 1B) to conduct a current, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; connecting an interconnect line (104, fig. 1B; same as via 418 and metal 416, fig. 4, paragraphs [0045]) directly (see Applicants’ metal interconnect line having two components: 1460 and 1470, fig. 14F, similar to Nurmetov’s components 418 and 416) to the first bridge end and to the second bridge end; and forming at least one connection terminal (lower end) to the first resistor segment located at the first trim end; and configuring the first and second resistor segments to conduct a current in series (fig. 1B).  

    PNG
    media_image1.png
    670
    865
    media_image1.png
    Greyscale

Nurmetov does not teach via 418 to be metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make via 418 metal for the known benefit of reducing electrical resistance of the via.
Nurmetov does not teach the first and second resistor segments are located on a device die attached to a connector node, and long axes of the first and second resistor segments are oriented perpendicular to an attachment axis of the device die.  
In the same field of endeavor, Harrell teaches first and second resistor segments are located on a device die (200, fig. 2) attached to a connector node (105), and long axes (horizontal direction fig. 2) of the first and second resistor segments are oriented 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to locate the first and second resistor segments on a device die attached to a connector node, and long axes of the first and second resistor segments are oriented perpendicular to an attachment axis of the device die
Harrell does not teach the connection node to be a lead frame.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the connection node a lead frame for the known benefit of connecting the die to external elements to increase the overall functionality of the combined device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the connection node a lead frame for the known benefit of connecting the die to external elements, such as to a power source or to other functional circuit elements to increase the overall functionality of the combined device.
Regarding claim 13, Nurmetov teaches the method of Claim 11, wherein the interconnect line is a first interconnect line and the second resistor segment is an interior resistor segment (Fig. 1B) and is connected to a third resistor segment (see “3” in fig. 1B above) by a second conductive line (104).  
  
Regarding claim 16, Nurmetov teaches the method of Claim 11, wherein the at least one connection terminal spans substantially an entire width of the first resistive body (fig. 1B).  
Regarding claim 17, Nurmetove teaches wherein the at least one connection terminal is one of a plurality of trim terminals (104 near “severable connections” see fig. 1B below), and further comprising a corresponding plurality of severable connections, and a common connection terminal (fig. 1B below).


    PNG
    media_image2.png
    621
    788
    media_image2.png
    Greyscale

Nurmetov does not teach the severable connections to be fuses.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the severable connections fuses by simple substituting the fuses for the severable connections to perform the same function of electrically connecting resistors, as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Murmetov does not teach “each fuse configured to sever a connection between one or more of the trim terminals a common connection terminal.”
Murmetov’s device can be used as claimed: each fuse configured to sever a connection between one or more of the trim terminals a common connection terminal, by cutting the severable connections.
Regarding claim 19, Nurmetov teaches the method of Claim I1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions (408, fig. 4, paragraph [0045]) in a semiconductor substrate.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) and Harrell et al (PG Pub 2020/0075573 A1) as applied to claim 11 above, and further in view of Bi et al (US Patent 10,079,229 B1).
Regarding claim 20, the previous combination remains as applied in claim 11.
The previous combination does not teach does not teach an aspect ratio of the first or second resistor body is no greater than about 2:1.
In the same field of endeavor, Bi teaches the resistance of a resistor depends on its width and length (column 8, lines 13-17).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the aspect ratio of the first or second resistor body to no greater than about 2:1, for example, to adjust its resistance according to the intended use of the device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 [R-5] III.
Response to Arguments
Applicant's arguments filed on April 22, 2021 have been fully considered but they are not persuasive. Applicants state that (page 6, remarks) 
Harrell and the present application share a common inventor, Erika Mazotti. MPEP § 717.01(III)(B) states (emphasis added), 
A declaration under 37 CFR 1.130(a) is not required when the inventive entity of a ... U.S. patent application publication ... only includes one or more joint inventor(s), but not the entire inventive entity, of the application under examination. For example, if the application under examination names as the inventive entity A, B, and C, and the 35 U.S.C. 102(a)(2) reference names A and B as the inventive entity, then the reference should not be applied in a prior art 
rejection because it is apparent that the subject matter disclosed was    obtained from one or more members of the inventive entity, either directly or indirectly. Page 6 of 8 
TI-90148 Appl. No.: 16/597,100 
Response to 2021-01-22 Office Action2021-04-22Because inventor Mazotti is common to Harrell and the present application, Harrell meets the exception set forth in 35 U.S.C. § 102(b)(2), and no declaration is required. The Applicant respectfully requests that the Office withdraw the rejection. 

not the same as that Applicants describe where the inventive entity is A, B, and C in the application while that in the reference is A and B.  The current application names A, B (Erika Lynn Mazotti), C, D as the inventive entity, and Harrell names E, F, G, B as the inventive entity.  Because the claimed features could have gotten from inventors E, F, G in Harrell, the reference is valid. 
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“wherein the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end, and further comprising forming a second plurality of connection terminals located at a second trim end of the second resistor segment” (claim 14); nor
the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end, and further comprising forming a second plurality of connection terminals located at a second trim end of the third resistor segment (claim 15).
In other words, prior arts do not teach forming plural connection terminals at one end of a resistor segment (“the first trim end”) and forming another plural connection terminals at an end of a different resistor segment (“a second trim end”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899